Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Shattil on 01/15/2021.
The application has been amended as follows: 
1. (Currently Amended) A first wireless user device configured to operate in a cellular network, comprising: 
a radio, comprising a plurality of  antennas; a processing element operably coupled to the radio; wherein the radio and the processing element are configured to: 
establish a first link for cellular communications with a cellular base station, wherein the first link uses a first frequency as a carrier; establish a second link for peer-to-peer communications with a second wireless user device, wherein the second link uses the first frequency; and 
employ antenna-array processing in the first wireless user device to reduce interference in the second link that ;
wherein the antenna array processing comprises measuring a channel             
                
                    
                        h
                    
                    
                        u
                    
                
            
         between the first wireless user device and the cellular base station, and computing an antenna-array weight vector that is in a null space of             
                
                    
                        h
                    
                    
                        u
                    
                    
                        *
                    
                
                
                    
                        h
                    
                    
                        u
                    
                    
                        T
                    
                
            
        , where * denotes conjugate and T denotes transpose.

4. (Cancelled).


a processor; and 
a non-transitory computer-readable memory communicatively coupled to the processor, the memory including a set of instructions stored thereon and executable by the processor to: 
3establish a first link for cellular communications between a first wireless user device and a cellular base station, wherein the first link uses a first frequency  as a carrier; 
establish a second link for peer-to-peer communications with a second wireless user device, wherein the second link uses the first frequency; and 
employ antenna-array processing in the first wireless user device to reduce interference in the second link that is received by the cellular base station;
wherein the antenna array processing comprises measuring a channel             
                
                    
                        h
                    
                    
                        u
                    
                
            
         between the first wireless user device and the cellular base station, and computing an antenna-array weight vector that is in a null space of             
                
                    
                        h
                    
                    
                        u
                    
                    
                        *
                    
                
                
                    
                        h
                    
                    
                        u
                    
                    
                        T
                    
                
            
        , where * denotes conjugate and T denotes transpose.

10. (Cancelled).

13. (Currently Amended) A computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a computer system to: 
establish a first link for cellular communications between a first wireless user device and a cellular base station, wherein the first link uses a first frequency as a carrier; 
establish a second link for peer-to-peer communications with a second wireless user device, wherein the second link uses the first frequency; and 
interference in the second link that is received by the cellular base station;
wherein the antenna array processing comprises measuring a channel             
                
                    
                        h
                    
                    
                        u
                    
                
            
         between the first wireless user device and the cellular base station, and computing an antenna-array weight vector that is in a null space of             
                
                    
                        h
                    
                    
                        u
                    
                    
                        *
                    
                
                
                    
                        h
                    
                    
                        u
                    
                    
                        T
                    
                
            
        , where * denotes conjugate and T denotes transpose.

16. (Cancelled).

19. (Currently Amended) A method, comprising: 
establishing a first link for cellular communications between a first wireless user device and a cellular base station, wherein the first link uses a first frequency as a carrier; 
establish a second link for peer-to-peer communications with a second wireless user device, wherein the second link uses the first frequency; and 
employ antenna-array processing to reduce interference in the second link that is received by the cellular base station;
wherein the antenna array processing comprises measuring a channel             
                
                    
                        h
                    
                    
                        u
                    
                
            
         between the first wireless user device and the cellular base station, and computing an antenna-array weight vector that is in a null space of             
                
                    
                        h
                    
                    
                        u
                    
                    
                        *
                    
                
                
                    
                        h
                    
                    
                        u
                    
                    
                        T
                    
                
            
        , where * denotes conjugate and T denotes transpose.

22. (Cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/               Primary Examiner, Art Unit 2472